722 So. 2d 256 (1998)
Wilbur GAINES, Appellant,
v.
STATE of Florida, Appellee.
No. 98-190.
District Court of Appeal of Florida, Fifth District.
December 11, 1998.
James B. Gibson, Public Defender, and Rebecca M. Becker, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Belle B. Turner, Assistant Attorney General, Daytona Beach, for Appellee.
ANTOON, J.
A jury found Wilbur Gaines guilty of armed burglary, petit theft, possession of less than 20 grams of cannabis, and obstructing or opposing an officer without violence. Mr. Gaines appeals his sentences arguing that the trial court erroneously denied his motion to disqualify the trial judge. We affirm.
The trial court correctly determined that Mr. Gaines' motion to disqualify the trial judge was legally insufficient. Rule 2.160(c), Florida Rules of Judicial Administration provides that motions to disqualify trial judges "shall be sworn to by the party by signing the motion under oath or by a separate affidavit." Mr. Gaines' failure to sign the motion rendered it insufficient.
AFFIRMED.
DAUKSCH and GOSHORN, JJ., concur.